Case 5:18-cv-01139-EEF-JPM Document 19 Filed 05/29/20 Page 1 of 1 PageID #: 2845



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

  RONALD EARL WILLIAMS,                    CIVIL ACTION NO. 5:18-CV-1139-P
  Petitioner

  VERSUS                                   JUDGE ELIZABETH E. FOOTE

  WARDEN,                                  MAGISTRATE JUDGE PEREZ-MONTES
  Respondent


                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein (Doc. 16), and after a de novo review of the record including the

 objection filed by Petitioner, and having determined that the findings and

 recommendation are correct under the applicable law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

 (Doc. 1) is hereby DENIED and DISMISSED with prejudice.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this 28th____

 day of __May__________________, 2020.


                                          _____________________________________
                                          ELIZABETH E. FOOTE
                                          UNITED STATES DISTRICT JUDGE
